DETAILED ACTION
Claims 1-23 are allowed. The following is an examiner’s statement of reasons for allowance:
Lee et al. (US 9,853,686) and Lee et al. (US 9,178,524) are considered to be the closest prior art to the claimed invention. Lee et al. (‘686) (Figs. 2-5) discloses a transceiver 400, comprising: a transmitter 210, a receiver 220, couplers 240, 250, a circulator/isolation device 230, a vector modulator 100, and antenna 300. The vector modulator 100 is depicted in Fig. 3, including: a variable resistor 120 which is shown as a R-2R resistor network (Fig. 4), a variable capacitor 130 which is shown as a C-2C capacitor network (Fig. 5), and a summer 140 (Fig. 3) which is coupled to combine outputs received from the variable resistor 120 and variable capacitor 130 and provide the result to the coupler 250 to remove the transmission leakage signals 262 and 263 (col. 5, lines 3-6). Lee et al. (‘524) (Fig. 5) discloses a portion of a DAC 500 of an R-2R structure, comprising “feedforward capacitors” 560, each of which has a capacitance value that is twice that of the parasitic capacitance 540 and is connected to a respective R-2R node 550 and connected to respective node 570 to thereby to “feedforward” the glitch energy (col. 10, lines 22-40).  
	Regarding claims 1-10, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “the first DAC is of a capacitive voltage division type having a capacitive load connected between the first positive output terminal and the first negative output terminal; and a second DAC having a second positive output terminal, a second negative output 10terminal, and a 
	Regarding claim 11, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “wherein the first DAC is of a capacitive voltage division type having a capacitive load connected between the first positive output terminal and the first negative output terminal; and a second DAC having a second positive output terminal, a second negative output terminal, and a resistive load connected between the second positive output terminal and the second negative output terminal” is not found in the prior art of record. Therefore, the claim is allowed.
	Regarding claims 12-23, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “the first DAC is of a capacitive voltage division type having a capacitive load connected between the first positive output terminal and the first negative output terminal; and a second DAC having a second positive output terminal, a second negative output terminal, and a resistive load connected between the second positive output terminal and the second negative output terminal” is not found in the prior art of record. Therefore, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809. The examiner can normally be reached Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809